 316DECISIONSOF NATIONALLABOR RELATIONS BOARDWisconsin Electric Power Company,Employer-Peti-tionerandLocal2,United Association of Office,Sales and Technical Employees and Local 3,IndependentUtilityWorkers UnionWisconsin Electric Power CompanyandLocal 2,UnitedAssociation of Office,Sales and Technical,Employees,Union-Petitioner and Local 3, Inde-pendentUtilityWorkersUnion.Cases30-RM-226, 30-UC-67, and 30-RC-1458September23, 1971DECISION AND ORDERBY MEMBERSFANNING,JENKINS, ANDKENNEDYUpon petitions duly filed under Section 9(c) of theNational Labor Relations Act, as amended, a consoli-dated hearing was held before Hearing Officer LarryR. Brennan. Following the hearing and pursuant toSection 102.67 of the National Labor Relations BoardRules and Regulations and Statements of Procedure,Series 8, as amended, these cases were transferred tothe National Labor Relations Board for decision bydirection of the Regional Director for Region 30.Briefs have been filed by both of the Unions and theEmployer. The Intervenor, Local 2150, InternationalBrotherhood of Electrical Workers, also filed a letterbrief.Pursuant to the provisions of Section 3(b) of theNational Labor Relations Act, as amended, theNational Labor Relations Board has delegated itspowers in connection with this proceeding to a three-member panel.The Board has reviewed the Hearing Officer'srulings made at the hearing and finds that they arefree from prejudicial error. They are hereby affirmed.Upon the entire record in this proceeding the Boardfinds:1.Employer is engaged in commerce within themeaning of the Act and it will effectuate the purposesof the Act to assert jurisdiction herein.2.The labor organizations involved claim torepresent certain employees of the Employer.3.No questions affecting commerce exist concern-ing the representation of certain employees of theEmployer within the meaning of Sections 9(c)(1) and2(6) and (7) of the Act for the following reasons:The Employer is a Wisconsin public utility corpora-tion which has as its principal business the generation,transmission, and distribution of electric energy to inexcessof600,000 customers in 15 counties insoutheastern Wisconsin and the operation of a steamHereafter referredto as Local 2sHereafter referredto as Local 3heating utility serving customers in downtown Mil-waukee.The Petitioner-Union,Local 2, UnitedAssociation of Office, Sales and Technical EmployeesUnion 1 represents approximately 1,300 employees ina unit consisting of clerical, technical, and salesemployees. Local 3, Independent Utilities Workers'Union,2 represents approximately 250 employees in aunit also consisting of clerical, technical, and salesemployees. The Intervenor represents similar types ofemployees in units not directly involved in thisproceeding.Employer has recently undergone a partial reorgan-ization of its administrative divisions with the resultthat Local 2- and Local 3-represented employees withidentical or virtually identical job functions have beenplaced together in the same administrative divisionand under the same immediate supervision. As morefully set forth below Employer in its UC petition seeksto have the Board clarify the units to determinewhether these employees should be represented byLocal 2 or by Local 3. Employer has also filed an RMpetition and Local 2 has filed an RC petition so that inthe event the Board is unable to clarify the units theBoard can direct an election. All the parties haveindicated that they would prefer that the Board clarifythe unit.Prior to 1968, the Company was organized into twomajor systems; the metropolitan system and theextension system.The metropolitan system wasorganized on the basis of centralized control from theoperating headquarters at the Company's principaloffice located in downtown Milwaukee. The exten-sion system was organized on the basis of threedivisions; a lakeshore division, a western division, anda northern division, each under the direction of adivisionmanager with total responsibility for theactivities within his division. Local 2 represents a unitof employees which is historically coextensive withthe metropolitan system. Local 3 represents a unit ofemployees which is historically coextensive with theextension system. In 1968, the Company determinedthat it would reorganize so as to incorporate the bestfeatures of the centralized control which was exer-cised in the metropolitan system and the decentral-ized control which was exercised in the extensionsystem. In 1969, the Waukesha division was formedfrom the old western division and part of the oldmetropolitan system. Also in 1969 a southern metro-politan division was formed. In 1970 a new divisionknown as the northern metropolitan division wasformed. This division was created by combining theMenomonee Falls district of the northern divisionand a part of the metropolitan system known as thenorth urban area. All of the other division reorganiza-193 NLRB No. 46 WISCONSIN ELECTRIC POWER COMPANY317tions were completed without any special difficulty asto union representation as the reorganization waswithin the geographic limits of the collective-bargain-ing units. However, here Employer has combined twoareas with differing union representation-the em-ployees in the north urban area having been repre-sented as part of the unit represented by Local 2 andthe employees in the Menomonee Falls district havingbeen represented as part of the unit represented byLocal 3. As a result employees with identical orrelated occupations with different union representa-tionhavebeencommingled under the samesupervision.3 Almost exactly half of the employees inthe new division come from each of the olderdivisions.4As previously noted, all of the parties take theposition that the Board, if possible, should clarify theunit without directing an election. Employer takes theposition that all employees should be represented inthe unit represented by Local 2 or in the unitrepresented by Local 3, but does not take a position asto which of these units the employees belong. Local 2and Local 3 each claim that all of the employeesshould be included in the unit it represents on thebasis that the employees previously represented by theother union constitute an accretion to the unit itrepresents.Moreover, each claims that its contractwith the Employer constitutes a bar to an election.5Intervenor supports Local 3's contention that theemployees in the northern metropolitan divisionpreviously represented by Local 2 constitute anaccretion to the unit represented by Local 3. As analternative to its contention that it represents all of theemployees on the basis of accretion, Local 3 urges thatthere is a functionally related rational basis for adivision of the employees between the unit represent-ed by Local 2 and Local 3 with the employeesperforming the technical and sales functions beingincluded in the unit represented by Local 2 and thedispatchers, stores personnel, analysts, and account-ing and office employees being included in the unitLocal 3 represents 6 Employer, while preferring thatall the employees be represented in one or the other ofthe units, supports Local 3's alternative if its firstposition is rejected, stating that the most importantfactor is to have employees performing the same orsimilar functions included in the same unit. Local 2,as analternative to its claim, asks that an election bedirected to allow the employees to choose to berepresented by either Local 2 or Local 3.7 Local 23At present,the reorganization has not resulted inthephysicalrelocation of any employees.However,Employerhas indicated that heexpects to make some such changes, buthas not doneso pending thecompletion of this proceeding.'Of these employees,28 come from the unitrepresented by Local 2 and27 comefrom the unit representedby Local 35Both contracts expire March31, 1972opposes Local 3's position as to splitting the unit onthe ground that this would be a complete frustrationof the consolidation.All of the parties contend that the situation hereinrequires that the Board clarify the units and agree thatthe RM and RC petitions were filed so that the Boardcould direct an election if it concluded that it wasunable to clarify the units without an election.Although difficultissuesare presented with bothUnions asserting meritorious claims, we have deter-mined that we are able to clarify the units andaccordingly the RM and RC petitions shall bedismissed.The question as to which unit these employeesbelong is difficult in that the claims of both Local 2and Local 3 are quite substantial. The number ofemployees in the new division coming from each unitisvirtually identical;28 coming from the unitrepresented by Local 2 and 27 coming from the unitrepresented by Local 3. The employees coming fromeach of the units previously performed and are nowperforming essentially the same functions except thatmore employees performing technical and salesfunctions came from Local 2's unit and moreemployees performing other functions came fromLocal 3's unit. Local 2 relies on the fact that virtuallyall of the supervisors formerly supervised employeesin the unit it represents. However, this factor is largelythe result of the Employer's choosing in large part themetropolitan system type of administrative organiza-tion for this division and this is not a particularlysignificant factor as to this issue. Local 2 also points tothe fact that more of the new division's customerscome from the area formerly serviced by the employ-ees it represented.Whatever weight, if any, this factorhas is neutralized by the fact that more of thegeographical territory covered by the division comesfrom the area formerly serviced by employeesrepresented by Local 3. Local 2 points to the fact thatonly it represents employees in all of the classifica-tions in the new division. However, this factor islargely neutralized by the fact that Local 3 representsemployees in virtually all of the new classifications. Ifwe were to clarify the unit on the basis of the factorssuggested by Local 2, we would be attaching greatsignificance to what are in the circumstances of thiscase relatively insignificant factors. This we decline todo.Rather,we have determined that the alternativesolution suggested by the Employer and Local 3 is the6Itisthis alternative contentionwhichLocal 3 emphasizes initsbrief tothe Board7Local2 contendsthat thatshould be the only choice,that theemployees should not be given the choice of voting for another union or nounion. Intervenor contends that if an election is directed it should bepermitted on theballot. 318DECISIONS OF NATIONALLABOR RELATIONS BOARDmost satisfactory, if not a completely satisfactory,result in this situation. In our opinion, such a resultwill not seriously affect the administrative viability oftheEmployer's consolidation of these two areas.Although the record shows that Local 2 and Local 3represent employees performing essentially the samefunctions, Local 2 tends to represent more sales andtechnical personnel than does Local 3 because of theheadquarters nature of the old metropolitan system.On the other hand, because of the field nature of theold extension system, employees represented by Local3 were for the most part employed in the day-to-dayfunctions necessary to the distribution of electricalpower. On that basis we have concluded that thetechnical and sales employees have a closer communi-ty of interest with the employees represented by Local2 and that the Local 2 represented unit should beclarified to include these employees. Also on thatbasis, we have concluded that the dispatchers, storespersonnel, analysts, and accounting and office em-ployees have a closer community of interest with theemployees represented by Local 3 and that the Local3 represented unit should be clarified to include theseemployees.8Accordingly, we shall order the units clarified asindicated above.ORDERIt is hereby ordered that the unit represented bysThe result of this clarification will be that Local 3 will represent 29 ofthe employees in the new division and Local 2 will represent 26 of theseemployees Eight employees formerly representedby Local3 will now berepresentedby Local 2 andten employees formerly representedby Local 2Local 2, United Association of Office, Sales andTechnical Employees be, and it hereby is, clarified toinclude the technical and sales employees in thenorthern metropolitan division.It is hereby ordered that the unit represented byLocal 3, Independent Utility Workers Union be, andit hereby is, clarified to include the dispatchers, storespersonnel, analysts, and accounting and office em-ployees in the northern metropolitan division.It is hereby ordered that the petitions filed herein inCases 30-RC-1458 and 30-RM-226 be, and theyhereby are, dismissed.MEMBER KENNEDY,dissenting:Iwould direct an election on the representationpetitions. In the amalgam of employees resulting fromthe creation of the new division, neither group ofemployees represented by Local 2 and Local 3 werepredominate. Both unions have sought recognitionfrom the Employer as the bargaining representative ofthe new division. In my view, there is a questionconcerning representation, and employees of the newdivision should be afforded the opportunity to selecttheir bargaining representative through our electionprocedures .9 I deem our UC procedures appropriateonlywhere there is an absence of a questionconcerning representation.10will be representedby Local 3.9Westinghouse Electric Corporation,144 NLRB 455;General ElectricCompany,170 NLRB 1272.10 Sec 102.60(b) of the Board's Rules and Regulations.